              Case 2:17-cr-00064-JAM Document 268 Filed 08/10/20 Page 1 of 3


 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for ALFONSO RIVERA, Jr.
 5

 6                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                  ) No. 17-64 JAM
 8
                     Plaintiff,                     )
 9                                                  ) STIPULATION AND
            v.                                      ) ORDER TO STATUS CONFERENCE
10                                                  )
     CESAR ERENDIRA NAVA,                           ) Requested date: 10-27-2020
11
     ALFONSO RIVERA, Jr., and                       ) Time: 9:15 a.m.
12
     GEORGINA LOPEZ-QUINTERO,                       ) Judge: Hon. John A. Mendez
                     Defendants.                    )
13   ================================)
14          It is hereby stipulated between the parties, Jason Hitt, Assistant United States Attorney,
15
     Clemente Jimenez, attorney for defendant CESAR ERENDIRA NAVA, Toni White, attorney for
16
     defendant GEORGINA LOPEZ-QUINTERO, and Michael Long, attorney for defendant
17

18
     ALFONSO RIVERA, Jr., that the status conference set for August 18, 2020, at 9:15 a.m. should be

19   continued and re-set for October 27, 2020, at 9:30 a.m.

20          The parties further agree that this court should make a finding of good cause for the requested
21
     extension and that in fact good cause is hereby shown. The government has provided over 1,750
22
     pages of discovery., including many recordings. Each defense attorney continues to read, view and
23
     listen to the discovery, investigate the case and meet with their respective clients. Counsel for each
24

25   of the defendants believe that failure to grant the above-requested continuance would deny counsel

26   the reasonable time necessary for effective preparation, taking into account the exercise of due
27
     diligence. Counsel for the United States does not oppose this requested continuance.
28




                                                     -1-
              Case 2:17-cr-00064-JAM Document 268 Filed 08/10/20 Page 2 of 3


 1          All parties are available to appear in this case on October 27, 2020.
 2
            Each party further stipulates that the ends of justice served by granting such continuance
 3
     outweigh the best interests of the public and of all the defendants in a speedy trial. Time has already
 4
     been excluded through August 18, 2020.
 5

 6          All parties request the date of October 27, 2020, for the new status hearing. The request for

 7   extending the date for the status conference is at the specific request of each of the defendants and
 8
     with the knowing, intelligent and voluntary waiver of each defendant’s speedy trial rights under the
 9
     law. Good cause is hereby shown.
10
            For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
11

12
     within which trial must commence, the time period of August 18, 2020, to October 27, 2020,

13   inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
14   because it results from a continuance granted by the Court at defendants’ request on the basis of
15
     the Court’s finding that the ends of justice served by taking such action outweigh the best interest
16
     of the public and the defendant in a speedy trial.
17

18
     Dated: August 8, 2020                                  Respectfully submitted,
19
                                                            /s/ Michael D. Long__________
20                                                          MICHAEL D. LONG
21
                                                            Attorney for Alfonso Rivera, Jr.

22                                                          /s/ Clemente Jimenez__________
                                                            CLEMENTE JIMENEZ
23
                                                            Attorney for Cesar Erendira Nava
24
                                                            /s/ Toni White__________
25                                                          TONI WHITE
                                                            Attorney for Georgina Lopez-Quintero
26

27   ///

28




                                                      -2-
              Case 2:17-cr-00064-JAM Document 268 Filed 08/10/20 Page 3 of 3


 1
     Dated: August 8, 2020                                  McGREGOR SCOTT
 2
                                                            United States Attorney
 3
                                                            /s/ Jason Hitt________
 4                                                          JASON HITT
                                                            Assistant U.S. Attorney
 5

 6                                  ORDER

 7          GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
 8
            The date for the status hearing in this matter is hereby re-set for October 27, 2020, at 9:15
 9   a.m., before District Court Judge John A. Mendez.
10
            Time is excluded through the new hearing date of October 27, 2020.
11

12   Dated: August 10, 2020                         /s/ John A. Mendez____________
                                                    JOHN A. MENDEZ
13                                                  United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     -3-
